Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 1 of 20 PagelD 1

IN THE UNITED STATES DISTRICT
COURT MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

ELIOTT WILLIAMSON, COMPLAINT
PLAINTIFF,
DEMAND FOR JURY TRIAL
VS.
G4S SECURE SOLUTIONS USA INC,

DEFENDANTS.

COMPLAINT

Plaintiff Eliott Williamson acting pro se brings this action against the above Defendant,
Plaintiff allege the following based upon information and belief, investigations and personal

knowledge as to the allegations pertaining to themselves.

Defendant’s acts and employment practices, as described herein, constitute unlawful,
employment discrimination, or unfair employment practices, in that (1) Defendant’s practices
violate numerous statutes as described in this Complaint; (2) the justification for Defendant’s

conducts are outweighed by the gravity of the consequences to Plaintiff; (3) Defendant’s conducts
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 2 of 20 PagelD 2

are immoral , unethical, oppressive, unconscionable, or substantially injurious to Plaintiff, and/or;

(4) the uniform conduct of Defendant’s has a tendency to discriminate Plaintiff.

1.

PARTIES
Plaintiff Eliott Williamson at all time relevant hereto resides in Jacksonville County,

State of Florida.

At all relevant times, Defendant has continuously been and is now doing business in

the State of Florida and has continuously had at least fifteen (15) employees.

At all relevant times, Defendant has continuously been an employer engaged in an
industry affecting commerce within the meaning of Sections 701(b), (g) and (h) of Title

VII, 42 U.S.C. §§ 2000e-(b), (g) and (h).

JURISDICTION AND VENUE
This Court has jurisdiction of Plaintiff's federal law claims pursuant to 28 U.S.C. §

1331, as this case involves questions of federal law.

This Court has supplemental jurisdiction over the related state law claims pursuant to
28 U.S.C. § 1367(a) because those claims form part of the same case or controversy
under Article III of the United States Constitution. Plaintiff state law claims share all
common operative facts with their federal law claims, and the parties are identical.

Resolving Plaintiff's federal and state claims in a single action serves the interests of
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 3 of 20 PagelD 3

judicial economy, convenience, consistency, and fairness to the parties.

6. Venue is proper in, and Defendant is subject to the personal jurisdiction of, this Court
because Defendant maintains facilities and business operations in this District, and all

or most of the events giving rise to this action occurred in this District. 28 U.S.C. §

1391(b).

EXHAUSTION OF ADMINISTRATIVE REMEDIES
7. Plaintiff timely filed charges of discrimination with the United States Equal

Employment Opportunity Commission (“EEOC”).

8. Plaintiff has timely filed this action and has complied with all administrative

prerequisites to bring this lawsuit.

FACTUAL ALLEGATIONS

9. On November 4, 2019, exactly 10:50 am, Defendant G4S Secure Solutions denied
plaintiff employment and took back its conditional offer of employment because of the
veteran’s DD214 which stated that Defendant had a general under honorable

conditions.
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 4 of 20 PagelD 4

10. Defendant immediately terminated plaintiff employment stating they only hire
employees that have a DD214 with an honorable discharge. (document attached herein

as exhibit A)

11. Around 10:50 am Tyrone Duncan called plaintiff into his office to tell him that they

could not continue with his employment.

12. At 12:06pm November 4, 2019 plaintiff called DEFENDANT Secure Solutions and
spoke to human resources manager Brandi Hand and she told plaintiff the
following:"that it's a company policy to only hire veterans with an honorable discharge
because of the fact your DD214 does not say honorably discharged you are not allowed

to work here".

13. On Defendant’s Security Handbook EEOC Policy page 18 (document attached herein

as exhibit B ).

14. itis clearly stated that they are non-discriminating company against a veteran’s status.

15. Defendant Secure Solutions has violated the Uniformed Services Employment and
Reemployment Rights Act of 1994 (USERRA) by denying plaintiffs right to
employment and wrongfully terminating plaintiff, USERRA) rights are not diminished
because an employee holds a temporary, part-time, probationary, or seasonal

employment position.
Case 3:20-cv-00024-HES-JRK Document 1 Filed 01/13/20 Page 5 of 20 PagelD 5

16. Defendant failed to promptly employ plaintiff according to their own Security

Handbook EEOC policy or the mandated federal and state EEOC policies.

17. Defendant failed to meet the state and federal civil rights requirements not to

discriminate against a person or veteran’s status.

18. It is clear the employer DEFENDANT Secure Solutions “willfully violated”
USERRA and civil rights laws. Wrongful termination of anyone is both discriminatory
and unethical business practice that should not go unpunished. Defendant’s negligent

hiring and erroneous following of policy is why plaintiff moves this court.

VETERAN DISCHARGE
19. Federal and state laws prohibit businesses from discriminating against honorably

discharged military service members.

20. In the military system, there are two main categories for separations: administrative
and punitive. A punitive or disciplinary separation is adjudicated through a court
martial under the Uniform Code of Military Justice. A criminal proceeding that ends
with a finding of guilt might result in jail time, a fine, a reduction in rank or a punitive
discharge—either a dishonorable discharge or a bad conduct discharge. A rape or
murder conviction would lead to a dishonorable discharge, whereas a bad conduct

discharge may be given for a lesser offense.
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 6 of 20 PagelD 6

21.

22.

23.

Most of the confusion comes in on the administrative side "It is essentially like a
firing. The military says that you are no longer qualified or are no longer the type of

employee that we want, so we are going to terminate the relationship."

But private employers shouldn't assume that such a discharge makes a job candidate
ineligible for hire. Absent an investigation, an employer is unlikely to know the root
cause of a candidate's discharge. A discharge may have been caused by an
administrative issue, a simple mistake made by the candidate, or something more
serious, however, without that detail; employers who rely on a candidate's discharge

status effectively perpetuate the military's past decision without further context.

The type of discharge a veteran receives will be listed on his or her DD-214 Military
Discharge Paperwork. This documentation verifies a veteran’s complete military
history, including full name used while in service, service number or Social Security
number, branch of service, dates of service and additional information about the

individual’s military service.

ADMINISTRATIVE DISCHARGE
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 7 of 20 PagelD 7

24.

25.

26.

The United States military generally discharges service members under one of five
categories: (1) honorable discharge, (2) general discharge under honorable conditions,
(3) other-than-honorable discharge, (4) bad conduct discharge, or (5) dishonorable
discharge. Honorable discharge indicates that a serviceperson received good or
excellent ratings during their service. A “general discharge under honorable
conditions” generally indicates that the serviceperson’s performance was satisfactory
but that he/she failed to meet all the expectations. In this type of discharge, there is
often some type of discipline in the serviceperson’s file. An “other than honorable”
discharge means that the serviceperson engaged in more serious misconduct. Both
“bad conduct” and “dishonorable discharge” can only be issued after a court martial,
which is the military’s version of a criminal trial. Thus, these are generally reserved

for the most egregious types of misconduct.

FIRST CAUSE OF ACTION
Asserted on Behalf of Plaintiff
VIOLATION OF U.S.C. 4311 OF USERRA
Plaintiff incorporates by reference every prior and subsequent allegation of this

Complaint as if fully restated here.

Under section 4311 of USERRA, it is unlawful for an employer (federal, state, local,
or private sector) to discriminate in initial employment (hiring), retention in
employment (firing), or promotions or benefits of employment on the basis of

membership in a uniformed service, application to join a uniformed service,
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 8 of 20 PagelD 8

performance of uniformed service, or application or obligation to perform such service.

27. Section 4311 provides: «

(a) A person who is a member of, applies to be a member of, performs, has
performed, applies to perform, or has an obligation to perform service in a
uniformed service shall not be denied initial employment, reemployment,
retention in employment, promotion, or any benefit of employment by an
employer on the basis of that membership, application for membership,

performance of service, application for service, or obligation.

(b) An employer may not discriminate in employment against or take any adverse
employment action against any person because such person (1) has taken an action
to enforce a protection afforded any person under this chapter, (2) has testified or
otherwise made a statement in or in connection with any proceeding
under this chapter, (3) has assisted or otherwise participated in an investigation
under this chapter, or (4) has exercised a right provided for in this chapter. The
prohibition in this subsection shall apply with respect to a person regardless of

whether that person has performed service in the uniformed services.

(c) An employer shall be considered to have engaged in actions prohibited—
(1) under subsection (a), if the person's membership, application for

membership, service, application for service, or obligation for service in the
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 9 of 20 PagelD 9

uniformed services is a motivating factor in the employer's action, unless
the employer can prove that the action would have been taken in the absence
of such membership, application for membership, service, application for
service, or obligation for service; or

(2) under subsection (b), if the person's (A) action to enforce a protection
afforded any person under this chapter, (B) testimony or making of a
statement in or in connection with any proceeding under this chapter, (C)
assistance or other participation in an investigation under this chapter, or
(D) exercise of a right provided for in this chapter, is a motivating factor in
the employer's action, unless the employer can prove that the action would
have been taken in the absence of such person's enforcement action,

testimony, statement, assistance, participation, or exercise of a right.

(d) The prohibitions in subsections (a) and (b) shall apply to any position of employment,

including a position that is described in section 4312(d)(1)(C) of this title

28. During his employment, Plaintiff possessed the skills and background necessary to

perform the duties of their positions. As such, Plaintiff was qualified for the positions.

29. During his employment, Defendant, though its employee and/or agent, treated Plaintiff
differently and less favorably from similarly situated employees. The treatment of
Plaintiff included, but was not limited to, the following: terminated plaintiff
employment stating that they only hire employees that have a DD214 with an honorable

discharge.
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 10 of 20 PagelD 10

10

30. The discriminatory actions of Defendant against Plaintiff, when considered

31

32.

33.

individually or collectively, constitute an adverse employment action for purposes of
the USERRA. More specifically, the actions constitute an ultimate employment
decision, altered the compensation, terms, conditions, or privileges of Plaintiff
employment, and/or adversely affected Plaintiff status as employees. As such, the
disparate treatment constitutes an adverse employment action within the meaning of

the USERRA.

. The adverse employment actions were taken because of Plaintiff's veteran discharge

status. More specifically, Plaintiff's veteran discharge status played a motivating factor

in the adverse employment actions.

In. subjecting Plaintiff to adverse employment action on the basis of veteran discharge
status, Defendant intentionally discriminated against Plaintiff with respect to the

compensation, terms, conditions, or privileges of his employment.

As a proximate result of the aforementioned intentional discriminatory acts of
Defendant, through its employees and/or agents, Plaintiff have suffered damages,
including, but not limited to, the following: lost wages, income, and employment
benefits; emotional pain, suffering, mental anguish, loss of enjoyment of life, and
dignitary injury; and costs, including attorney’s fees, in pursuing redress for the

deprivation of their civil rights.
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 11 of 20 PagelD 11

34. By and through acts alleged, Defendant intentionally discriminated against Plaintiff
because of veteran discharge status with respect to the compensation, terms, conditions,

or privileges of their employment.

35. As a proximate result of the aforementioned intentional discriminatory acts of
Defendant, through its employees and/or agents, Plaintiff has suffered damages as

alleged.

36. The aforementioned intentional discriminatory acts of Defendant, through its
employees and/or agents, give rise to a cause of action under USERRA. In particular,
the USERRA forbids discrimination against any employee on the basis of veteran
discharge status with respect to the compensation, terms, conditions, or privileges of

employment.

37. If Plaintiff prevail on their USERRA claim, resulting in vindication of their civil rights,

then Plaintiff are entitled to reasonable attorney’s fees pursuant to the USERRA.

38. WHEREFORE, Plaintiff prays this Honorable Court grant the following relief: an order

declaring that Defendant violated Plaintiff's rights under the USERRA; an

order for compensatory damages for emotional pain, suffering, mental anguish, loss of
enjoyment of life, dignitary injury, and other non-pecuniary losses; an order for back

11
Case 3:20-cv-00024-HES-JRK Document 1 Filed 01/13/20 Page 12 of 20 PagelD 12

pay, including the economic value of lost employment benefits and interest on back
pay; an order for front pay, including interest on front pay, or for reinstatement in lieu
of front pay; an order for reasonable attorney’s fees and costs; punitive damages; an
order enjoining Defendant from engaging in any such unlawful employment practice
under the USERRA, Order Defendant to institute and carry out policies, practices, and
programs which provide equal employment opportunities for employees who exercise
their federally protected rights to complain about discrimination and which eradicate
the effects of its past unlawful employment practices; and for any other affirmative
action or equitable relief as the Court deems appropriate; and for other and further relief

as the Court deems just and proper.

SECOND CAUSE OF ACTION
Asserted on Behalf of Plaintiff
RETALIATION IN VIOLATION OF PUBLIC POLICY

39. Plaintiff incorporates by reference every prior and subsequent allegation of this
Complaint as if fully restated here.

40. The discharge of an employee in retaliation for resisting employer violations of laws
that secure important public policies contravenes those policies, and gives rise to a
common law action in tort.

41. Plaintiff's Employment was terminated for asserting his statutory and constitutional
rights to engage in protected expressive activity. Defendant’s violation of Plaintiffs

statutory and constitutional rights is inconsistent and hostile to the public’s interest in

12
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 13 of 20 PagelD 13

13

42.

43.

44,

expressing that his DD214 does not say honorably discharged and other views, and has

a chilling effect on such protected activity.

Defendant’s arguments for terminating Plaintiff is pretextual in nature and calculated
to disguise the motivating basis of the adverse employment action to which Plaintiff

was subjected.

AS a proximate result of Defendant’s conduct, Plaintiff has suffered special damages
in the form of lost earnings, benefits and/or out of pocket expenses in an amount
according to proof at the time of trial. As a further direct and proximate result of
Defendant’s conduct, Plaintiff will suffer additional special damages in the form of lost
future earnings, benefits and/or other prospective damages in an amount according to

proof at the time of trial.

As a further direct and proximate result of Defendant’s conduct, Plaintiff has suffered
loss of financial stability, peace of mind and future security, and has suffered
embarrassment, humiliation, mental and emotional pain and distress and discomfort,
all to his detriment and damage in amounts not fully ascertained but within the

jurisdiction of this court and subject to proof at the time of trial.

THIRD CAUSE OF ACTION
Asserted on Behalf of Plaintiff

WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 14 of 20 PagelD 14

14

45. Plaintiff incorporates by reference every prior and subsequent allegation of this
Complaint as if fully restated here.

46. Defendant wrongfully terminated Plaintiff's employment on the ground of plaintiff's
veteran discharge status.

47. Defendant’s arguments for terminating Plaintiff is pretextual in nature and calculated
to disguise the motivating basis of the adverse employment action to which Plaintiff
was subjected.

48. As the direct result of Defendant’s termination, Plaintiff has suffered and will continue
to suffer reasonable, foreseeable and ascertainable damages, including but not limited
to, loss of earnings and other employment benefits, unfair discriminatory working

conditions, emotional distress, and attorney’s fees and costs.

49. The conduct of Defendant and, as described herein, was malicious and oppressive and
done with a willful and conscious disregard for Plaintiff's rights entitling Plaintiff to

an award of punitive damages from Defendant.

FOURTH CAUSE OF ACTION

Asserted on Behalf of Plaintiff
Case 3:20-cv-00024-HES-JRK Document 1 Filed 01/13/20 Page 15 of 20 PagelD 15

15

50.

51.

52.

53.

(QNTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

Plaintiff incorporates by reference every prior and subsequent allegation of this
Complaint as if fully restated here.

The conduct of Defendant as set forth above was so extreme and outrageous that it
exceeded the boundaries of human decency and was beyond pale of conduct tolerated
in a civilized society. This conduct was intended to cause severe emotional distress, or
was done in reckless disregard of the probability of causing severe emotional distress.
As an actual and proximate result of Defendant’s wrongful conduct, Plaintiff has
suffered and continues to suffer severe and continuous humiliation, emotional distress,
and physical and mental pain and anguish, all to her damage in an amount according to
proof at the time of trial.

Defendant committed the acts alleged herein maliciously, fraudulently, and
oppressively, with the wrongful intention of injuring Plaintiff, and acted with an
improper and evil motive amounting to malice and in conscious disregard of Plaintiff's
rights. Because the acts taken toward Plaintiff were carried out by Defendant acting in
a deliberate, cold, callous, and intentional manner in order to injure and damage
Plaintiff, he is entitled to recover punitive damages from Defendant in an amount

according to proof.

FIFTH CAUSE OF ACTION
Asserted on Behalf of Plaintiff

(VIOLATION OF SECURITY HANDBOOK EEOC POLICY)
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 16 of 20 PagelD 16

54. Plaintiff incorporates by reference every prior and subsequent allegation of this
Complaint as if fully restated here.

55. On Defendant’s Security Handbook EEOC Policy page 18 (document attached
hereto as exhibit B).

56. it is clearly stated that they are non-discriminating company against a veteran’s
status.

57. During his employment, Plaintiff possessed the skills and background necessary to
perform the duties of its position. As such, Plaintiff was qualified for the positions.

58. Yet defendant discriminated and terminated defendant’s employment on the basis of
his veteran status.

59. As a proximate result of Defendants’ conduct, Plaintiff has suffered special damages
in the form of lost earnings, benefits and/or out of pocket expenses in an amount
according to proof at the time of trial. As a further direct and proximate result of
Defendants’ conduct, Plaintiff will suffer additional special damages in the form of
lost future earnings, benefits and/or other prospective damages in an amount
according to proof at the time of trial.

60. As a further direct and proximate result of Defendants’ conduct, Plaintiff has suffered
loss of financial stability, peace of mind and future security, and has suffered
embarrassment, humiliation, mental and emotional pain and distress and discomfort,
all to his detriment and damage in amounts not fully ascertained but within the

jurisdiction of this court and subject to proof at the time of trial.

16
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 17 of 20 PagelD 17

17

SIX CAUSE OF ACTION

Asserted on Behalf of Plaintiff

(RESPONDEAT SUPERIOR)

61. Plaintiff incorporates by reference every prior and subsequent allegation of this

Complaint as if fully restated here.

62. Defendant is responsible for the conduct of its managers and employees under the

doctrine of respondeat superior.

63. The acts of those employees or agents took place during the hours they were in fact

working for Defendant.

64. These acts were related to or committed in the context of the conduct these employees

or agents were hired to perform.

65. The wrongful actions herein complained of were performed by agents of Defendant in
the course of Defendant's business. Defendant is thus liable for its agents’ actions

under the doctrine of respondeat superior.

66. As a result of these actions, Plaintiff has been damaged in an amount to be

determined at trial.

67. Plaintiff is entitled to recover from Defendant damages, plus punitive damages, in an

amount to be determined by the finder of fact, as well as attorney fees.
Case 3:20-cv-00024-HES-JRK Document 1 Filed 01/13/20 Page 18 of 20 PagelD 18

SEVEN CAUSE OF ACTION
Asserted on Behalf of Plaintiff

(DECLARATORY RELIEF)

68. Plaintiff incorporates by reference every prior and subsequent allegation of this

Complaint as if fully restated here.

69. The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of actual
controversy within its jurisdiction . . . any court of the United States ... may declare
the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

70. As described above, this Court has jurisdiction over this matter, and therefore may

declare the rights of Plaintiff.

71. Plaintiff therefore seeks an order declaring Defendant’s practice unlawful, and that

Defendant’s are liable to Plaintiff for damages caused by that practice

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

18
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 19 of 20 PagelD 19

a. For compensatory damages, including but not limited to, lost back pay, plus interest, lost

fringe benefits and future lost earnings and fringe benefits, lost equity, damages for

emotional distress and pain and suffering, according to proof allowed by law;

b. For punitive damages allowed by law;

c. For restitution and/or disgorgement;

d. For an award to Plaintiff of costs of suit incurred herein and reasonable attorneys’ fees;

e. For an award of prejudgment and post-judgment interest;

f. For an award to Plaintiff of such other and further legal and equitable relief as the Court

deems just and proper

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

RESERVATION OF RIGHTS

19
Case 3:20-cv-00024-HES-JRK Document1 Filed 01/13/20 Page 20 of 20 PagelD 20

Plaintiff reserves its right to further amend this Complaint, upon completion of its
investigation and discovery, to assert any additional claims for relief against Defendant or other

parties as may be warranted under the circumstances and as allowed by law.

Dated; January 9*, 2020.

Respectfully submitted by:

 

 

12183 Captiva Bluff Cir W
Jacksonville, Florida 32226
(904) 554-8208

CERTIFICATE OF SERVICE
I hereby certify that on this 9 day of January, 2020, a true and correct copy of the above
and foregoing document was sent by United States Postal Service, Certified Mail / Return Receipt

Requested to the following party:

G4S SECURE SOLUTIONS USA INC

20
